DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 11, 2020 has been fully considered. The amendment to instant claims 1 and 6 is acknowledged. Specifically, claims 1 and 6 were amended to specify the cited molar ratio being of the inorganic powder to the acid catalyst. In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850) and Buffy et al (US 2010/0101165).
.

Response to Arguments
5.  Applicant's arguments filed on July 21, 2020 have been fully considered.

6. With respect to Applicant’s arguments regarding the rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850) and Buffy et al (US 2010/0101165), it is noted that:
1) Argyropoulos et al clearly recites the composition further comprising additional ingredients, which include a variety of components, and exemplified by dehydrating agents ([0055]).
2) On the other hand, Buffy et al discloses a filled polyurethane foam produced by reaction of two polyurethane-forming reactants, wherein a mineral filler, specifically calcium oxide or magnesium hydroxide ([0029])  having a particle size of 50 micron or less, such as 1-50 micron, is mixed into the one or both of the two polyurethane-producing components in amount of 5-70%wt ([0026]-[0028]), wherein the produced polyurethane foam including said mineral filler has increased fire resistance and improved structural properties ([0030], [0031]).
Thus, Buffy et al clearly teaches that the presence of said mineral filler increases fire resistance of the foam ([0031]).
3)  Since all of Buffy et al and Argyropoulos et al in view of Popa et al are related to two-component polyurethane-producing compositions having high adhesion, being  Buffy et al discloses said polyurethane-producing two component  composition further comprising a mineral filler and a blowing agent to produce a filled polyurethane foam used for bonding to wood substrates such as doors, providing increased fire resistance and improved structural properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Buffy et al and Argyropoulos et al in view of Popa et al, and to include the blowing agent and the mineral filler, such as calcium oxide, in the two-component polyurethane-producing composition of Argyropoulos et al in view of Popa et al, so to produce the coating of said composition in the form of a foam and further ensure the coating having increased fire resistance and improved structural properties, suitable for making doors as well, thereby arriving the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
4) Though Buffy et al and Argyropoulos et al in view of Popa et al are silent with respect to improving hydrolytic stability of the foam, rationale to combine references different from Applicant’s is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
It is further noted that calcium oxide is a dehydrating agent, and addition of said dehydrating agent to the foam of Argyropoulos et al in view of Popa et al and Buffy et al will intrinsically and necessarily, at least partially, and at least to a minor extent control the change of volume of the foam at 97% humidity (i.e. hydrolytic stability as defined on page 16, lines 1-8 of instant specification) as well.
5) It is not clear what is assumed by “adverse effect” caused by certain inorganic compounds as cited by Buffy et al. Buffy et al recites that said fillers provide beneficial effects on the properties of the foam ([0029]), such as increased fire resistance ([0031]).
However, since calcium oxide will, at least partially, unavoidably react by nature with acids to produce a respective salt and water, therefore, it would have been obvious to a one of ordinary skill in the art to place the inorganic pigments and fillers including calcium oxide in the component B) and the acid catalyst in the component A) of the composition of Argyropoulos et al in view of Popa et al and Buffy et al, so to prevent the premature reaction of the calcium oxide with the acid catalyst, thereby “killing” the catalyst and preventing the reaction between the polycarbamate and the polyaldehyde, and thus  preventing the formation of a stable foam as well. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the acid catalyst and calcium oxide particles, and further the size of the calcium oxide particles, so to provide a composition where the presence of the calcium oxide in the foam would allow the reaction between the polycarbamate and polyaldehyde to take place to a sufficient In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

7. With respect to Applicant’s arguments regarding the unexpected results of instant invention, it is noted that:
1) Instant claims are silent with respect to hydrolytic stability of the foam; it is not clear what level of the hydrolytic stability is the goal of instant invention.

2) Further, the evidence of unexpected results of instant invention is based on specific compositions that include polycarbamates having functionality of 3.8 and 3.4, mixed in specific molar ratios with a specific single polyaldehyde CHDA and reacted in the presence of a single specific acid catalyst p-toluenesulfonic acid used in a specific molar ratio, and further in the presence of CaO, MgO or Mg(OH)2 particles having size of 3-25 micron. Instant claims are silent with respect to the relative amounts and molar or weight ratios of the components in the composition and particle size of CaO, MgO or Mg(OH)2. Therefore, the provided evidence of unexpected results is not commensurate in scope with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
3) Further,  the comparative example M showing the use of polycarbamate having functionality of 3.9 (claimed range 3.4-4.2) and having “formulation ratio” of 3.2 (claimed range 2.5-9.3) shows the hydrolytic stability of 20.1% vol change, which value is twice as high at those for inventive examples 1-16. However, since the hydrolytic stability/volume change is not claimed in instant invention, it is not clear what values of said stability/volume change are the goal of instant invention.
Further, the comparative example O showing the use of polycarbamate with functionality 2.8 (outside the claimed range) shows the hydrolytic stability of 8.3% vol change, which value is about the same or even less than those for inventive example 
1-16. Therefore, no sufficient evidence of criticality in using the polycarbamate as claimed in instant invention for providing foams having hydrolytic stability has been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764